 In the Matter of NEW JERSEY RUBBER COMPANY,EMPLOYERandUNITEDRUBBER, CORK,LINOLEUM AND PLASTIC WORKERS OFAMERICA, CIO,PETITIONERCase No. 1-R-3453.-Decided February 14, 1947Stoneman and Chandler, by Mr. Harold Zarling,of Boston, Mass.,for the Employer.Rothbard, Harris and Oxfeld, by Mr. Samuel Rothbard,of Newark,N. J., for the Petitioner.Messrs. Daniel J. HealyandFrank Norton,of Boston, Mass., for theIntervenor.Miss Eleanor Schwart2bach,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Taunton,Massachusetts, on December 27,1946, before Robert E. Greene, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the, entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERNew Jersey Rubber Company, a New Jersey corporation, has itsplace of business at Taunton,Massachusetts,where it isengaged inthe manufacture of rubber heels, soles,and slabs for the shoe industry.The Employer uses at its plant raw materials consisting of crude andsynthetic rubber, cotton flock, clay, silene, compounding oils, and redoxide, of which more than 90 percent is received from points outsidethe State of Massachusetts.During the first 6 months of 1946, theEmployer's finished products were valued at $752,648.39, of whichapproximately 18 percent was shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.72 N. L. R. B., No. 125.653 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDII. THE ORGANIZATIONS INVOLVEDIII. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.On December 18, 1945, the Employer and the Intervenor enteredinto a contract to remain in full force and effect until December 18,1946.This contract was automatically renewable unless writtennotice was given by either party 30 days prior to the termination ofthe contract.On November 4, 1946, more than 30 days prior to thefirst anniversary date of the contract, the Petitioner filed with theBoard the petition herein.By letter, dated November 5, 1946, thePetitioner notified the Employer that it represented a majority of theEmployer's employees, and requested recognition as their exclusivebargaining representative.The Intervenor contends that the contract above noted is a barto a determination of representatives at this time. Inasmuch as thePetitioner's petition was filed prior to the operative date of the auto-matic renewal clause, we find that the contract is pot a bar to thisproceeding.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv.THE APPROPRIATE UNITThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Rubber Workers Federal Labor Union, Local 23901, herein calledthe Intervenor, is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.We find, in accordance with the agreement of the parties, that allproduction and maintenance employees, excluding office and clericalemployees, executives, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.0 NEW JERSEY RUBBER COMPANYDIRECTION OF ELECTION655As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with New Jersey Rubber Company,Taunton, Massachusetts, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby United Rubber, Cork, Linoleum and Plastic Workers of America,CIO, or by Rubber Workers Federal Labor Union, Local 23901,A. F. of L., for the purposes of collective bargaining, or by neither.731242-47-vol 72--43